IN THE SUPREME COURT OF IOWA
                              No. 13–0417

                          Filed January 9, 2015


MAXINE GAIL VEATCH,

      Appellant,

vs.

CITY OF WAVERLY and JASON LEONARD, individually and in his
official capacity,

      Appellees.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Bremer County, DeDra

Schroeder, Judge.



      The City of Waverly seeks further review of a court of appeals

decision reinstating a plaintiff’s false imprisonment claim against the

City and one of its police detectives.      DECISION OF COURT OF
APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED.



      John J. Hines and Laura L. Folkerts of Dutton, Braun, Staack &

Hellman, P.L.C., Waterloo, for appellant.



      Beth E. Hansen of Swisher & Cohrt, P.L.C., Waterloo, for appellees.
                                          2

HECHT, Justice.

       Staff members at a nursing home became concerned that a visiting

family member had mistreated an elderly resident of the home and

contacted the police. The visitor was arrested and charged with simple

misdemeanor assault, but a jury acquitted her. After she was acquitted

of the criminal charge, the visitor brought this civil action asserting

negligence, false imprisonment, and malicious prosecution theories

against the arresting officer and the city that employed him. The district

court granted summary judgment in favor of the defendants. After the

Iowa Court of Appeals reversed the summary judgment on the plaintiff’s

false imprisonment claim, the defendants sought, and we granted,

further review. Because we conclude summary judgment was properly

granted, we vacate the decision of the court of appeals and affirm the

district court’s ruling.

       I. Factual Background.

       A reasonable fact finder viewing the summary judgment record in

the light most favorable to Veatch could find the following facts.                On

September 27, 2006, Maxine Veatch and her sister visited their mother,

Agnes Bell, at Woodland Terrace, a skilled-care residential nursing home

facility in Waverly, Iowa. 1      Later that day, Janet Whiteside, a nurse

employed by the nursing home, reported to her supervisor that she had

observed Veatch shoving Bell into her wheelchair, wheeling her out of the

staff’s view, and screaming at her.            Whiteside’s supervisor directed

Whiteside to write a report describing her observations and submit it to

the nursing home director, Brianna Brunner.


       1Veatch was designated by a durable power of attorney for health care as Bell’s

agent to make health care decisions.
                                          3

       Brunner took action after reading Whiteside’s report.                     She

forwarded the report to Debra Schroeder, the President and CEO of the

nursing home’s corporate owner. Brunner also directed two nurses to

examine Bell for physical evidence of an injury. The nurses performed

the examination and noted fresh bruising on Bell’s knee and forearms.

       Brunner relayed the substance of Whiteside’s report to officer

Thomas Luebbers of the Waverly Police Department.                 Officer Luebbers

prepared a report based on his conversation with Brunner. Luebbers’s

report included allegations reported by Whiteside: that Veatch had

shoved Bell into a wheelchair, wheeled Bell into her room, shut the door,

and screamed at Bell—along with other observations giving rise to

concerns that elder abuse was occurring. 2 The report also noted that,

according to Brunner, Veatch and her sister held power of attorney for

Bell. Officer Luebbers communicated his understanding of the incident

to detective Sergeant Jason Leonard, who took over the investigation.

       Sergeant Leonard’s investigation took him to Woodland Terrace,

where he discussed the incident with Brunner, Schroeder, and Jenny

Kane, a nurse who supervised Whiteside and had observed Bell’s bruises.

The meeting between Sergeant Leonard and the staff lasted one to two
hours. Sergeant Leonard asked to speak with Bell about the incident,

but the three nursing home employees dissuaded him from doing so,

suggesting Bell was reluctant to speak with people she did not know and

would fear retaliation from Veatch for any cooperation with law

enforcement.      However, Sergeant Leonard learned the nursing home’s


       2Officer Luebbers’s report documents Brunner’s observation that Woodland
Terrace staff members had heard Veatch and her sister screaming at Bell behind closed
doors on several other occasions, and on one occasion had seen Veatch slap Bell’s hand
away as Bell was reaching out to use a hand rail.
                                         4

employees had asked Dr. Lee Fagre, a physician, to conduct a physical

examination of Bell and determine whether Bell’s bruises corroborated

Whiteside’s account of the incident. Sergeant Leonard decided he would

continue his investigation without interviewing Bell if he could obtain a

written report documenting Dr. Fagre’s examination and a copy of

Whiteside’s original incident report.

       During the meeting at Woodland Terrace, Sergeant Leonard and

the nursing home staff also reviewed documentation of previous alleged

incidents involving Veatch and Bell and considered whether a temporary

protective order protecting Bell from Veatch should be sought. Lastly,

the meeting attendees, including Sergeant Leonard, requested assistance

from an Iowa Department of Human Services (DHS) caseworker in

investigating whether dependent adult abuse was occurring.

       As Sergeant Leonard’s investigation of Veatch’s conduct continued,

he received a telephone call from Kane relaying the results of Dr. Fagre’s

examination.     Kane told Sergeant Leonard that Dr. Fagre had noted

“thumbprint” bruises on Bell’s forearms that appeared consistent with

someone having forcibly held Bell’s forearms to the wheelchair arms.

Kane further reported Dr. Fagre had discovered a bruise on Bell’s left

buttock consistent with Whiteside’s description of the incident and

corroborating the allegation that Veatch had shoved Bell into her

wheelchair. 3

       Sergeant Leonard asked Veatch to come to the police station for an

interview.   She complied.       After briefly exchanging polite pleasantries,

Sergeant Leonard explained he wanted to ask Veatch some questions


       3This summary was consistent with Dr. Fagre’s written report and his testimony

at Veatch’s subsequent criminal trial.
                                        5

about a report that she had assaulted Bell at the nursing home. Veatch

responded that she would not continue the interview without legal

counsel. Veatch also told Sergeant Leonard she believed the allegations

against her by the nursing home’s staff were retaliatory in nature and

were a response to Veatch’s complaints about the quality of care

provided to her mother by the staff. Sergeant Leonard acknowledged the

request for counsel, left the interview room, and returned a few minutes

later with a complaint charging Veatch with simple misdemeanor assault

in violation of Iowa Code sections 708.1 and 708.2(6) (2005). He arrested

Veatch and placed a phone call to DHS reporting he had done so. Veatch

entered a plea of not guilty, and the case went to trial. A jury acquitted

Veatch. 4

      II. Procedural Background.

      A. Federal Court Proceedings. Veatch filed a civil action in the

United States District Court for the Northern District of Iowa against five

defendants: the nursing home, two nursing home employees, the City of

Waverly (the City), and Sergeant Leonard. See Veatch v. Bartels Lutheran

Home, No. 08–CV–2044–LRR, 2009 WL 3270823, at *1 (N.D. Iowa Oct. 9,

2009). In her complaint consisting of twelve counts, Veatch asserted a
claim under 42 U.S.C. § 1983 against Sergeant Leonard and the City, as

well as a panoply of state law tort claims against each of the defendants.

See id.

      Sergeant Leonard and the City moved for summary judgment on

the § 1983 claim. In its ruling on the motion, the federal district court

focused on the question whether the arrest violated Veatch’s rights under

      4DHS     conducted an administrative investigation of the incident as well.
Although the agency initially determined the incident of dependent adult abuse was
founded, the finding was later reversed by an administrative law judge.
                                     6

the Fourth Amendment of the United States Constitution.          The court

noted “[f]or § 1983 purposes, an arrest for a misdemeanor does not

require a warrant provided the arresting officer has probable cause,” and

therefore “the issue of probable cause is the ‘determinative factor’ to

resolve the § 1983 claim.”     Id. at *7.    Viewing the evidence in the

summary judgment record in the light most favorable to Veatch, the

court concluded the information Sergeant Leonard possessed “was

sufficient to establish probable cause for Veatch’s arrest because ‘the

facts and circumstances [were] sufficient to lead a reasonable person to

believe that [Veatch] ha[d] committed’ the assault.”     Id. (alterations in

original) (quoting United States v. Torres-Lona, 491 F.3d 750, 755 (8th

Cir. 2007)).   Accordingly, the court granted the defendants’ motion for

summary judgment on the § 1983 claim.

      After disposing of the § 1983 claim on the ground Sergeant

Leonard had probable cause to arrest Veatch, the federal district court

declined to rule on the remaining state law claims:

      “The Supreme Court has noted that, ‘in the usual case in
      which all federal[ ] law claims are eliminated before trial, the
      balance of factors to be considered under the pendent
      jurisdiction doctrine . . . will point toward declining to
      exercise jurisdiction over the remaining state[ ] law claims.’ ”
      Johnson v. City of Shorewood, 360 F.3d 810, 819 (8th Cir.
      2004) (quoting Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343,
      350 n.7 (1988)). Accordingly, the court declines to exercise
      jurisdiction over Plaintiffs’ state law claims against the City
      and Leonard.

Id. at *8 (alterations in original). The court dismissed the § 1983 claim

with prejudice, and dismissed the remaining state law tort claims

without prejudice.

      On appeal, the United States Court of Appeals for the Eighth

Circuit reached the same conclusion as the district court: “[T]he

information that Leonard received during the course of his investigation
                                    7

established probable cause” because it “was sufficiently reliable to

establish a reasonable ground for belief that Veatch had committed a

misdemeanor assault.” Veatch v. Bartels Lutheran Home (Veatch II), 627
F.3d 1254, 1257–58 (8th Cir. 2010).        The summary judgment was

therefore affirmed. Id. at 1259.

      B.    State Court Proceedings.     Veatch refiled her state law tort

claims in the Iowa District Court for Bremer County. After the Eighth

Circuit issued its ruling, Sergeant Leonard and the City moved for

summary      judgment   on   Veatch’s   claims   for   false   imprisonment,

negligence, and malicious prosecution. Sergeant Leonard and the City

contended the federal court’s ruling that Sergeant Leonard had probable

cause to arrest Veatch—now decided with finality in the federal court—

had preclusive effect and foreclosed each of Veatch’s remaining tort

claims. The district court agreed, concluding issue preclusion prevented

the parties from relitigating whether Sergeant Leonard had probable

cause to arrest Veatch.      Having determined Veatch could not show

Sergeant Leonard lacked probable cause to make the arrest, the district

court concluded Veatch could not prevail on any of the tort theories she

asserted.

      Veatch appealed, and we transferred the case to the court of

appeals.    The court of appeals affirmed the district court’s summary

judgment ruling on the negligence and malicious prosecution theories.

The negligence claim must fail, the court of appeals explained, because

Iowa does not recognize a cause of action for negligent investigation of

crime. See Fitzpatrick v. State, 439 N.W.2d 663, 667 (Iowa 1989); Smith

v. State, 324 N.W.2d 299, 302 (Iowa 1982). The malicious prosecution

claim must fail, the court further concluded, because the federal

litigation had established as a matter of law that Sergeant Leonard had
                                   8

probable cause to arrest Veatch for assault. See Veatch II, 627 F.3d at

1257–58; see also Whalen v. Connelly, 621 N.W.2d 681, 687–88 (Iowa

2000) (including “want of probable cause” among the elements of a

malicious prosecution claim) (internal quotation marks omitted).

      However, the court of appeals distinguished the federal court’s

probable cause determination from a determination that Sergeant

Leonard lawfully arrested Veatch without a warrant under Iowa law. In

particular, the court concluded the federal court’s determination that

Sergeant Leonard had probable cause to arrest Veatch under the Fourth

Amendment standard is not preclusive of the question whether the arrest

was valid under Iowa’s warrantless arrest statute.       See Iowa Code

§ 804.7(2) (authorizing a peace officer to make an arrest without a

warrant “[w]here a public offense has in fact been committed, and the

peace officer has reasonable ground for believing that the person to be

arrested has committed it”); id. § 804.7(3) (authorizing a warrantless

arrest when a peace officer has reasonable ground to believe an

indictable offense has occurred and reasonable ground to believe the

suspect committed it). The court of appeals concluded a genuine issue of

material fact existed as to whether a public offense had in fact been

committed within the meaning of section 804.7(2).       Accordingly, the

court held summary judgment should not have been granted on Veatch’s

false imprisonment claim.

      The court of appeals also addressed an additional argument raised

by Sergeant Leonard and the City as an alternative ground supporting

summary judgment.       This argument posited that section 804.7(3)

provided independent authorization for the warrantless arrest because

Sergeant Leonard had “reasonable ground for believing that an indictable

public offense ha[d] been committed and ha[d] reasonable ground for
                                          9

believing that [Veatch] ha[d] committed it.”              Iowa Code § 804.7(3).

Conceding Veatch was arrested for simple misdemeanor assault—which

is not an indictable offense 5—the defendants contended Sergeant

Leonard nonetheless had reasonable ground to believe Veatch had

committed dependent adult abuse resulting in physical injury, an

aggravated misdemeanor under Iowa Code section 235B.20(6). However,

the court of appeals rejected this alternative contention, concluding

Sergeant Leonard subjectively believed at the time of the arrest that

Veatch had committed simple assault, not the indictable offense of

dependent adult abuse.

       Finally, the court of appeals addressed and rejected the assertion

of Sergeant Leonard and the City that they are immune from tort liability

under Iowa Code section 670.4. Citing our decision in Thomas v. Gavin,

the court concluded section 670.4 does not bar claims for false arrest.

See Thomas v. Gavin, 838 N.W.2d 518, 519 (Iowa 2013).

       Having determined a fact question exists whether the warrantless

arrest of Veatch was lawful under section 804.7(2) and that section

804.7(3) did not authorize a warrantless arrest in this case, the court of

appeals reversed the summary judgment on the false imprisonment

claim. Sergeant Leonard and the City requested, and we granted, further

review.

       III. Scope of Review.

       “We review a district court’s ruling on summary judgment for

correction of errors of law.” Thomas, 838 N.W.2d at 521.                 A grant of

summary judgment will be affirmed when the record shows “there is no


       5See Iowa Code § 801.4(8) (“ ‘Indictable offense’ means an offense other than a

simple misdemeanor.”).
                                          10

genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Id. (quoting Iowa R. Civ. P.

1.981(3)) (internal quotation marks omitted).               “In assessing whether

summary judgment is warranted, we view the entire record in a light

most favorable to the nonmoving party”—in this case, Veatch. Crippen v.

City of Cedar Rapids, 618 N.W.2d 562, 565 (Iowa 2000). The nonmoving

party is entitled to “every legitimate inference that the evidence will bear

in an effort to ascertain the existence of a fact question.” Id.

       Insofar as our adjudication “involves the interpretation of a

statutory provision . . ., our review is for correction of errors at law.”

Jones v. State Farm Mut. Auto. Ins. Co., 760 N.W.2d 186, 188 (Iowa 2008)

(quoting Mortensen v. Heritage Mut. Ins. Co., 590 N.W.2d 35, 38 (Iowa

1999)) (internal quotation marks omitted).

       IV. The Parties’ Positions.

       Sergeant Leonard and the City contend Veatch’s arrest was

justified under either section 804.7(2) or (3).               They also assert the

decision of the court of appeals should be vacated and the district court

ruling should be affirmed on immunity grounds under section 670.4. 6

Sergeant Leonard and the City further contend the district court’s
summary judgment ruling should be affirmed because we apply a less

demanding       probable      cause    standard      in    false   arrest    or    false

imprisonment 7 cases than is applied in criminal cases. See Children v.


       6As  we have noted, the district court relied on issue preclusion as the rationale
for granting summary judgment, and did not reach the defendants’ immunity defense.
The court of appeals considered, but rejected, the immunity defense as a ground for
summary judgment. Because we resolve this case on other grounds, we do not reach
the immunity question.
       7The torts of false imprisonment and false arrest have both elements in common.
See Rife v. D.T. Corner, Inc., 641 N.W.2d 761, 767 (Iowa 2002); Kraft v. City of
Bettendorf, 359 N.W.2d 466, 469 (Iowa 1984). Accordingly, we consider the terms
                                            11

Burton, 331 N.W.2d 673, 680 (Iowa 1983). Under this less demanding

standard, the defendants contend, “[i]f the officer acts in good faith and

with reasonable belief that a crime has been committed and the person

arrested committed it, his actions are justified and liability does not

attach.” Id. Citing Children, Sergeant Leonard and the City posit that

summary judgment was properly granted because the summary

judgment record establishes—as a matter of law—that Sergeant Leonard

acted in good faith and with reasonable belief that an indictable crime

had been committed. 8

       In contrast, Veatch urges us to affirm the court of appeals

decision.     She contends the summary judgment ruling was flawed

because a fact question exists as to whether her arrest was justified

under section 804.7(2).         Veatch further contends her arrest cannot be

justified under section 804.7(3) because the reasonable ground standard

under that section is a subjective one assessing only the arresting

officer’s state of mind at the time of the arrest.               Noting that Sergeant

Leonard arrested her for simple assault, Veatch emphasizes that

Sergeant Leonard and the City did not claim any potential indictable

offense as a ground for the arrest until the summary judgment

proceedings in the district court.




_____________________
interchangeable. See Children v. Burton, 331 N.W.2d 673, 678 (Iowa 1983) (“A false
arrest is one way of committing the tort of false imprisonment . . . .”).
       8The  availability of the good-faith defense in the context of this civil case must be
distinguished from the concept of good faith as an exception to the exclusionary rule in
the context of criminal cases. See State v. Cline, 617 N.W.2d 277, 292–93 & n.3 (Iowa
2000) (rejecting the good-faith defense as an exception to the exclusionary rule),
overruled on other grounds by State v. Turner, 630 N.W.2d 601, 606 n.2 (Iowa 2001).
                                   12

      V. Discussion.

      We conclude section 804.7(3) is dispositive.    Although Sergeant

Leonard and the City contended in the district court they are entitled to

summary judgment because reasonable ground existed for the arrest

under Iowa Code section 804.7(3), the court did not decide the summary

judgment motion on that ground.         Nonetheless, we can affirm the

summary judgment on a ground not relied upon by the district court

provided the ground was urged in that court and is also urged on appeal.

See In re Estate of Voss, 553 N.W.2d 878, 879 n.1 (Iowa 1996); Johnston

Equip. Corp. of Iowa v. Indus. Indem., 489 N.W.2d 13, 16–17 (Iowa 1992).

      A.   Applicable Legal Principles.    A peace officer may make a

warrantless arrest under Iowa law when the officer has “reasonable

ground for believing that an indictable public offense has been

committed and . . . reasonable ground for believing that the person to be

arrested has committed it.” Iowa Code § 804.7(3). An indictable public

offense is “an offense other than a simple misdemeanor.” Id. § 801.4(8).

We have previously stated the term “reasonable ground” in both prongs

of section 804.7(3) is equivalent to probable cause.     Kraft v. City of

Bettendorf, 359 N.W.2d 466, 469 (Iowa 1984).

      The statutory standard for warrantless arrests under Iowa law is

not identical to the federal constitutional standard. Compare Iowa Code

§ 804.7(3) (requiring that an officer have reasonable ground to believe an

indictable offense has been committed), with Veatch II, 627 F.3d at 1257

(noting the Fourth Amendment standard allows warrantless arrests if the

officer has probable cause to believe any offense has been committed).

Therefore, an arrest consistent with the probable cause standard under

the Fourth Amendment will not automatically satisfy the statutory

requirements for warrantless arrests under section 804.7.
                                     13

      We have held in a false arrest action that the standard for

evaluating probable cause under section 804.7(3) is an objective one.

Children, 331 N.W.2d at 679. In Children, we explained “[a] false arrest

case involving the issue of probable cause turns on what the officer knew

at the time of the arrest.” Id. at 678. The relevant question is not what

offenses Sergeant Leonard subjectively considered at the time he arrested

Veatch, but rather what offenses a reasonable person armed with the

same knowledge could have considered.           See id.     The focus of our

reasonable ground inquiry must therefore be on the facts known to

Sergeant Leonard, not merely the potential offenses he announced or

subjectively considered at the time he made the arrest. See id. at 680

(“The significant point is that courts look to the facts within the officers’

knowledge . . . .”).     Accordingly, we reject Veatch’s contention that

because she was not arrested for an indictable offense or because

Sergeant Leonard did not announce that an indictable offense was within

the universe of potential offenses he considered at the time of the arrest,

a genuine issue of material fact exists as to whether her arrest was

justified under Iowa Code section 804.7(3).

      Many    other    courts   evaluating   probable     cause   issues   have

concluded that, because probable cause is evaluated objectively, an

arrest can be sustained by probable cause for a more serious offense

than the crime the officer announced at the time of the arrest. See, e.g.,

United States v. Lester, 647 F.2d 869, 873 (8th Cir. 1981) (upholding an

arrest when “officers possessed sufficient information to make an arrest

for assault but stated the ground for the arrest as detoxification”);

Klingler v. United States, 409 F.2d 299, 304–05 (8th Cir. 1969)

(determining a vagrancy arrest was also justified by probable cause to

believe the defendant committed armed robbery); Ralph v. Pepersack, 335
                                      14
F.2d 128, 133–34 (4th Cir. 1964) (finding probable cause to arrest the

suspect for burglary and rape, and refusing to hold the arrest was illegal

simply because officers identified the reason for the arrest as something

less); Ricehill v. Brewer, 338 F. Supp. 1311, 1315 (S.D. Iowa 1971)

(looking to the substance of events, not their form, and finding it “quite

clear” that although police only arrested Ricehill for vagrancy—which is

not an indictable offense—the available facts also provided the officer

with probable cause to arrest for murder), aff’d, 459 F.2d 537, 540 (8th

Cir. 1972); Callahan v. State, 557 So. 2d 1292, 1302 (Ala. Crim. App.

1989) (“Despite the fact that Callahan was initially arrested for a traffic

offense, the fact remains that at that time there existed probable cause

for his arrest for . . . murder . . . .”); Reese v. State, 243 S.E.2d 650, 652

(Ga. Ct. App. 1978) (holding that although the officer arrested the

suspect for “prowling” near the scene of a reported sexual assault, the

arrest could also have been made for rape); State v. Julian, 922 P.2d
1059, 1063 (Idaho 1996) (reviewing the record and determining officers

had probable cause to make an arrest for aggravated battery, even

though they in fact made the arrest for misdemeanor domestic battery).

Today we do the same and hold that under Iowa Code section 804.7(3),

an arrest is lawful if the facts available to the officer at the time of arrest

provide reasonable ground for believing an indictable offense has

occurred and the arrestee committed it—even if the officer announces a

lesser offense as the reason for the arrest.

      Having established that an indictable offense can support an arrest

retrospectively, we now turn our attention to the indictable offense of

dependent adult abuse.       Iowa Code section 235B.20(6) provides: “A

caretaker who recklessly commits dependent adult abuse on a person in

violation of this chapter is guilty of an aggravated misdemeanor if the
                                     15

reckless dependent adult abuse results in physical injury.” Iowa Code

§ 235B.20(6).    A “caretaker” under chapter 235B is “a related or

nonrelated person who has the responsibility for the protection, care, or

custody of a dependent adult as a result of assuming the responsibility

voluntarily, by contract, through employment, or by order of the court.”

Id. § 235B.2(1). The term “dependent adult abuse” includes “[p]hysical

injury to, or . . . assault of a dependent adult.” Id. § 235B.2(5)(a)(1)(a). A

“dependent adult” is “a person . . . who is unable to protect the person’s

own interests or unable to adequately perform or obtain services

necessary to meet essential human needs, as a result of a physical or

mental    condition   which   requires    assistance   from   another.”    Id.

§ 235B.2(4).

      B. Application of the Legal Principles. With these principles in

mind, we now turn to the defendants’ contention that Sergeant Leonard

had reasonable ground as a matter of law to believe Veatch had

committed dependent adult abuse.

      We first note it is unclear from the summary judgment record

whether Veatch told Sergeant Leonard before she was arrested that she

believed Woodland Terrace’s allegations against her were retaliatory in

nature.   Viewing the record in the light most favorable to Veatch, we

assume in our analysis that she told Sergeant Leonard of her retaliation

theory before he made the arrest. We also give Veatch the benefit of an

inference that Sergeant Leonard learned before the arrest that Veatch

believed the accusations made by the Woodland Terrace staff were biased

or otherwise unreliable because they were motivated by animus.

      Notwithstanding the inferences we make in Veatch’s favor, we

conclude Sergeant Leonard had reasonable ground as a matter of law to

arrest Veatch for dependent adult abuse. Assault of a dependent adult
                                    16

by a caretaker qualifies as dependent adult abuse.            Iowa Code

§§ 235B.2(5)(a)(1)(a), .20(6). The federal court adjudication preclusively

established that probable cause existed to arrest Veatch for assault.

Veatch II, 627 F.3d at 1257–58; see Fischer v. City of Sioux City, 654
N.W.2d 544, 547 (Iowa 2002) (stating elements of issue preclusion).

Thus, for the arrest to be justified under section 804.7(3), Sergeant

Leonard must have had reasonable ground to believe (1) Veatch was a

caretaker, and (2) Bell was a dependent adult. The summary judgment

record leaves no disputed issues of material fact on those elements.

      Veatch was designated by a durable power of attorney for health

care as Bell’s agent to make health care decisions.       See Iowa Code

§ 144B.1(1) (defining “attorney in fact” as “an individual who is

designated by a durable power of attorney for health care as an agent to

make health care decisions on behalf of a principal and has consented to

act in that capacity”). Further, it is undisputed on this record that Bell

was, at all material times, a dependent adult as defined under Iowa Code

section 235B.2(4).   Additionally, as we have already noted, Sergeant

Leonard’s prearrest meeting with the Woodland Terrace staff lasted

between one and two hours, allowing time to gather information about

the alleged incident involving Veatch.

      Sergeant Leonard did not rely solely on information from Woodland

Terrace staff to arrest Veatch. Instead, he waited to make the decision to

arrest until after he received word that Dr. Fagre’s examination of Bell

indicated bruising ostensibly consistent with the allegations against

Veatch.   In false arrest cases decided by several other courts, an

investigation of the nature and extent conducted by Sergeant Leonard

has been viewed as supportive of a finding of probable cause. See, e.g.,

Panetta v. Crowley, 460 F.3d 388, 391–93, 397–99 (2d Cir. 2006) (finding
                                      17

probable cause as a matter of law when an officer personally observed an

allegedly mistreated horse rather than relying solely on the walk-in

complaint he received); Hebron v. Touhy, 18 F.3d 421, 422–23 (7th Cir.

1994) (affirming summary judgment on the probable cause issue when

officers responding to a landlord–tenant dispute recognized the likelihood

the tenant bore a grudge and investigated further before making an

arrest); Mistretta v. Prokesch, 5 F. Supp. 2d 128, 133–35 (E.D.N.Y. 1998)

(finding probable cause for arrest as a matter of law when an officer did

not simply take at face value statements provided by either spouse in the

midst of an acrimonious divorce).

      We acknowledge that a contentious history between a complainant

and the arrestee can sometimes engender a fact question as to whether

probable cause supported an arrest. See Kraft, 359 N.W.2d at 470; see

also Sankar v. City of New York, 867 F. Supp. 2d 297, 306–07 (E.D.N.Y.

2012) (holding when an officer “was aware of the contentious relationship

that existed between [the witness] and [the arrestee],” a reasonable juror

could conclude the police lacked probable cause to arrest); Roach v.

Marrow, No. 3:08–CV–1136, 2012 WL 1059741, at *7 (M.D. Pa. Mar. 28,

2012) (“[B]ecause the record is unclear as to what [the officer] knew

about . . . Plaintiff[’]s contentious relationship with [the complainant],

and drawing all reasonable inferences in favor of Plaintiff, the Court

concludes that there is a dispute as to whether there was probable cause

because [the officer] interviewed only those witnesses who may have had

ulterior motives for giving their statements.”). In Kraft, for example, we

concluded a fact question existed on the probable cause question when

arresting   officers   knew   about   preexisting   animosity   between   a

complainant and the person arrested for assault following a barroom

fight. Kraft, 359 N.W.2d at 470. Despite the officers’ knowledge of the
                                    18

complainant’s animus, they nonetheless relied solely on his biased

account of the fight in making an arrest without additional investigation.

Id. at 468.

      But this case is clearly distinguishable from Kraft.      There, the

arresting Bettendorf police officers arrived just after a fight had ended in

a bar between the plaintiff and an off-duty, obviously intoxicated

Bettendorf police officer. Id. at 468. The officers knew their colleague

bore a longstanding animosity toward the plaintiff. Id. at 470. Yet, they

arrested the plaintiff after speaking for less than a minute to this

intoxicated, off-duty officer alone, without getting the account of any

other witness in the bar.     Id. at 468.    In sharp contrast, Sergeant

Leonard met with representatives of Woodland Terrace for more than an

hour, and did not arrest Veatch until after he had received confirmation

that Dr. Fagre had found bruises on Bell’s body consistent with the

complainants’ version of the events. Upon our review of the summary

judgment record in this case, we conclude a reasonable person could not

find the relationship between Veatch and the Woodland Terrace staff was

so contentious or affected by animus as to create a genuine issue of fact

on the question of whether Sergeant Leonard had reasonable ground to

believe the offense of dependent adult abuse had been committed, and

that Veatch had committed it.

      VI. Conclusion.

      We conclude as a matter of law that reasonable ground existed to

arrest Veatch for the indictable offense of dependent adult abuse.

Therefore, Veatch’s false imprisonment claim must fail as a matter of

law. Accordingly, we do not reach the question whether the arrest was

valid under section 804.7(2), or whether the defendants’ claims of

statutory immunity are meritorious. We vacate the decision of the court
                                   19

of appeals and affirm the district court’s order granting summary

judgment in favor of the defendants.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.